Citation Nr: 0016405	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-47 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to compensation for tooth loss and gum 
disease.

3.  Entitlement to service connection for a left orchiectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.  

During the pendency of this claim, the veteran moved from 
California to Texas.  Therefore, jurisdiction over his claim 
was transferred from the San Diego, California, RO, to the 
Houston, Texas, RO.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for December 1999.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The veteran has a current hearing loss which has been 
medically-linked to acoustic trauma in service.  

2.  Service connection for dental treatment purposes was 
granted in 1949.

3.  The veteran has not contended or presented evidence to 
show he has a compensable dental disability, as defined by 
governing regulation.

4.  The veteran underwent an orchiectomy prior to service, 
and there is no medical evidence of an increase in severity 
of this preexisting condition during the veteran's period of 
service.  


CONCLUSIONS OF LAW

1.  With the resolution of doubt in the veteran's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.385 
(1999).

2.  Compensation for a dental disability is precluded by law.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.318, 4.150 (1999).

3.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
status post orchiectomy.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The Board notes that the veteran served in a Tank Destroyer 
Battalion in the European Theater of Operations (ETO).  Among 
his decorations were the Purple Heart.  In this respect, the 
Board notes that 38 U.S.C.A. § 1154 (b) provides that if an 
injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 C.F.R. 
§ 3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392; see Caluza v. Brown, 7 
Vet. App. 498, 507 (1995) (holding that § 1154(b) relaxes the 
evidentiary standards as to the service incurrence 
requirement to render a claim well-grounded); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).  

Thus, the Board finds that, given the veteran's combat 
service, the Board will accept his statements that he 
sustained acoustic trauma in service.  Such an incurrence 
would be consistent with the circumstances of his service in 
a tank destroyer battalion in the ETO.  

The Board has next considered the findings on the most recent 
VA compensation examination in November 1998.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
70
LEFT
30
35
65
65
70

The pure tone average in the right ear was 61 decibels, while 
the pure tone average in the left ear was 58 decibels.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Given the thresholds in either ear, along with the speech 
reception scores in the right ear, the Board finds that the 
veteran has a bilateral hearing loss for VA purposes.  

The Board must finally determine if the currently 
demonstrated hearing loss is the result of the acoustic 
trauma in service.  On the audiometric examination, the 
veteran reported that in service he gave a history of 
hazardous noise exposure, consisting of rifle and pistol use, 
tanks and heavy artillery, and was exposed to factory and 
plant noise, subsequent to discharge.  He was not furnished 
with hearing protection in either case.  

On the ear disease examination at that time, the RO requested 
that the examiner provide an opinion as to the etiology of 
any hearing loss.  After examination, the examiner concluded 
that the veteran had a history of significant noise exposure 
while in service, and that his sensorineural hearing loss was 
consistent with acoustic trauma sustained while in the 
service.  

Thus, the veteran has reported a history of noise exposure 
both in service and subsequent to service in civilian life.  
However, the examiner in the November 1998 examination 
concluded that the current hearing loss was the result of the 
acoustic trauma in service.  Thus, the Board concludes that 
there is a reasonable doubt as to whether the hearing loss is 
the result of the acoustic trauma in service.  Resolving that 
doubt in favor of the veteran, the Board concludes that the 
evidence supports the veteran's claim and service connection 
for bilateral hearing loss is warranted.  


Entitlement to compensation for tooth loss and gum disease

A review of the evidence of record indicates that in a June 
1949 rating decision, service connection was established for 
dental disability and treatment was authorized for multiple 
teeth.  

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999.  64 Fed. Reg. 30,392 (June 
8, 1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Previously, VA regulations had provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999). 

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Effective in February 1994, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. § 
17.161).  The Rating Schedule was then revised to remove the 
previous listings for those disorders under Diagnostic Code 
9913.  38 C.F.R. §§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  In addition, all of 38 C.F.R. § 3.382, which had 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea, was eliminated.  The end 
result is that service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (1999).  Dental disabilities 
which may be awarded compensable disability ratings are set 
forth at 38 C.F.R. § 4.150.  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

In the March 1996 statement of the case, the veteran was 
furnished with language from 38 C.F.R. § 4.149.  In view of 
the fact that the regulations, while renumbered, have 
remained essentially the same, the Board concludes that the 
veteran has been afforded appropriate due process, and that 
his claim has not been prejudiced.  

In the present case, on the veteran's original claim, 
received in September 1996, he claimed that he had lost all 
of his teeth when they were pulled during the course of 
treatment provided by the VA Medical Center in Portland, 
Oregon.  He also reported problems with his gums.  

The veteran has been eligible for VA pension benefits since 
September 1986.  As a VA pension recipient, he has been 
eligible for VA dental treatment, regardless of any 
relationship between service and his dental problems.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(j) (Class VI 
treatment).  A 1987 VA form generated by the VA Medical 
Center in Portland, Oregon, reflects that the veteran was 
admitted for dental treatment.  Apparently, he received 
dentures at that time.  

Under the governing law and regulations, loss of teeth, if 
the teeth are replaceable, and gum disease are not disorders 
for which VA monetary compensation may be granted.  Both the 
older regulations and the revised regulations reflect that 
service connection is for purposes of establishing 
entitlement to dental treatment only.  In the absence of 
evidence tending to show the veteran suffers from any 
compensable dental disability and that the disability is 
related to service, VA compensation is precluded by law.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Service connection for a left orchiectomy

A review of the veteran's service medical records indicates 
that when the veteran was examined in April 1941, for the 
purpose of entry onto active duty, it was noted that his left 
testicle was missing.  It was further noted that he had 
undergone an orchiectomy in 1940.  

Every veteran shall be taken to have been in sound condition 
when accepted in service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111.  As the 
missing left testicle was unmistakably shown on entrance 
examination, the presumption os soundness is accordingly 
rebutted.  

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.  A preexisting disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991), specifically indicated that the question to be 
answered is whether the condition permanently increased in 
severity.  It is not sufficient to indicate that there was a 
temporary worsening of the symptoms.  See also Crowe v. 
Brown, 7 Vet. App. 238 (1994).

During the veteran's period of service he was hospitalized in 
October 1943.  At that time, it was noted that he had only 
one testicle.  However, no other abnormalities were present.  
On separation examination in November 1945, the left testicle 
was absent.  No other genitourinary abnormalities were 
present.  

Subsequent to service, the veteran was examined for 
compensation purposes by the VA in April 1951.  Again, the 
absence of the left testicle was reported, and there were no 
other genitourinary abnormalities present.  Similar findings 
were made on examination in September 1987.  During a 
September 1995 VA examination, the veteran reported that in 
1940 he had sustained a bullet wound to his anus, ending in 
his left testicle, which later had to be surgically removed.  
Upon clinical examination, the examiner was unable to see the 
entry scar, however.

A review of the veteran's outpatient treatment records shows 
no symptomatology, diagnosis or treatment resultant from a 
genitourinary condition.  

As noted, for the veteran to prevail on a claim for service 
connection on the basis of aggravation, it must be shown that 
there was an increase in the underlying condition, not a 
temporary worsening of the symptoms.  Such a question is 
medical in nature, and hence outside of the expertise of the 
Board and the veteran.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  A review of 
the medical evidence, in the form of examination and 
treatment reports, does not demonstrate any symptomatology 
caused by the orchiectomy, but rather solely the absence of 
the left testicle.  This was the same condition noted at the 
time of the entrance examination in April 1941.  The veteran, 
himself, has not presented any contentions to the effect that 
he sustained an increase in the disability during service.  
His report of having sustained a bullet wound to his left 
testicle in 1940 is consistent with the other evidence of 
record, showing that the surgical orchiectomy was performed 
prior to his entry onto active duty, and does not tend to 
show an increase in the disability during his period of 
service.

As the Board therefore can find no medical evidence 
demonstrating an increase in severity of the genitourinary 
condition, the veteran's claim for service connection on the 
basis of aggravation is not plausible, and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Compensation for tooth loss and gum disease is denied.

Service connection for a left orchiectomy is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

